Darrell Hickman, Justice. The petitioners seek review of a Court of Appeals decision in a child custody case citing three reasons: a tie-vote of the Court of Appeals, a significant legal issue and an erroneous application of the standard of review for such a case. After carefully reviewing the petition, the response and the opinion of the Court of Appeals judges, we find that essentially there is simply a question of fact involved and that is, which party should have custody of the child in question. We find nothing else that would warrant granting the review and, consequently, we deny the petition. Rule 29.6 of the Supreme Court Rules specifically states that no appeal, as a matter of right, lies from the Court of Appeals to this court. While a tie-vote may be reason for us to review a decision of the Court of Appeals, we do not automatically grant such a review. This is one of those cases that we find does not merit review. Harris, C.J., not participating.